Exhibit 10.1

 

CHANGE IN CONTROL BONUS AGREEMENT

 

This Change in Control Bonus Agreement (this “Agreement”) is made and entered
into as of February 4, 2013 (the “Effective Date”), by and between
VirtualScopics, Inc., a Delaware corporation (the “Company”) and Jeff Markin
(the “Executive”).

 

R E C I T A L S

 

WHEREAS, the Executive is employed as Chief Executive Officer of the Company;
and

 

WHEREAS, the parties are entering into this Agreement to facilitate retention of
the Executive and to promote continuity of management by providing the Executive
with financial security during times of uncertainty leading up to a possible
Change in Control (as defined below).

 

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties, intending to be legally bound, do hereby agree as
follows:

 

Section 1.                 Change in Control Bonus.

 

(a)                Payment of Change in Control Bonus. If a Change in Control
occurs on or before December 31, 2013 (the “Change in Control Period”) and,
subject to Sections 1(b) and (c), provided that the Executive remains in the
continuous employment of the Company through the occurrence of such Change in
Control, then the Company shall pay the Executive a lump-sum cash payment equal
to 25% of the Executive’s annual base salary for the year in which the Change in
Control occurs (the “Change in Control Bonus”) within ten days following the
occurrence of such Change in Control. The Change in Control Period may be
extended by the Compensation Committee (the “Committee”) of the board of
directors of the Company (the “Board”) at any time prior to the end of such
period.

 

In the event of (i) the involuntary termination of the Executive’s employment by
the Company without Cause or (ii) the voluntary termination of the Executive’s
employment (other than pursuant to Section 7(b) of Executive’s employment
agreement with the Company, in each case, simultaneous with a Change in Control
of the Company, the Executive shall forfeit his or her right to the Change in
Control Bonus, and, for the avoidance of doubt, shall continue to be entitled to
the compensation and benefits set forth in Section 7(e) of the Executive’s
employment agreement with the Company.

 

(b)               Involuntary Termination without Cause Prior to a Change in
Control. In the event of the involuntary termination of the Executive’s
employment by the Company without Cause prior to a Change in Control of the
Company, the Executive shall be entitled to a Change in Control Bonus upon the
occurrence of a Change in Control of the Company within the Change in Control
Period.

 

 

 





(i)                 The Change in Control Bonus shall be paid at the same time
and in the same form as set forth in Section 1(a). The amount of the Change in
Control Bonus shall be equal to the percentage of the Executive’s annual base
salary set forth in Section 1(a), provided, however, that the Executive’s annual
base salary for the year in which the Executive’s employment is terminated shall
be used for purposes of calculating the amount of the Change in Control Bonus.

 

(ii)               For purposes of this Agreement, “Cause” shall have the same
meaning as the term “Cause” or “for Cause” in any employment agreement between
the Executive and the Company, or in the absence of such an agreement that
contains such a defined term, “Cause” shall mean the occurrence of one or more
of the following events: (A) any willful act or failure to act by the Executive
that causes material harm to the Company; any fraud by the Executive upon the
Company; the conviction of Executive, or the plea of nolo contendere by the
Executive, with respect to any felony; for the purposes of this section, any act
or failure to act by the Executive which was done or omitted to be done by the
Executive in good faith and for a purpose which the Executive reasonably
believed to be in the best interests of the Company shall not be considered to
have been willful; or (B) the Executive’s chronic alcoholism or other form of
chemical addiction that is not cured by the Executive within 90 days after
receipt by the Executive of written notice from the Board of its determination
that a condition exists which must be cured; or (C) the Executive’s unethical
behavior, dishonesty, moral turpitudes which has caused a material harm or
injury to the business, operations or financial condition of the Company.

 

(c)                Involuntary Termination for Cause or Voluntary Termination
for any Reason Prior to a Change in Control. In the event of the involuntary
termination of the Executive’s employment by the Company for Cause, or the
voluntary termination of employment by the Executive for any reason, in each
case, prior to a Change in Control of the Company, then the Executive shall
immediately forfeit his or her right to the Change in Control Bonus, and no
Change in Control Bonus shall be paid to the Executive upon any Change in
Control of the Company occurring after the date of termination.

 

(d)               Change in Control of the Company. A “Change in Control of the
Company” means the first occurrence of any of the following:

 

(i)                 Any person or group (within the meaning of Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company or a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, becomes the
beneficial owner (within the meaning of Rule 13(d)(3) under the Exchange Act),
directly or indirectly, of securities representing more than 50% of the combined
voting power of the Company’s then-outstanding securities entitled generally to
vote for the election of directors;

 

2

 





 

(ii)               The Company merges or consolidates with another corporation
(other than a majority-controlled subsidiary of the Company) unless the
Company’s stockholders immediately before the merger or consolidation are to own
at least 50% of the combined voting power of the resulting entity’s voting
securities entitled generally to vote for the election of directors;

 

(iii)             The Company sells or otherwise disposes of all or
substantially all of the business or assets of the Company; or

 

(iv)             Individuals who, as of the Effective Date, constitute the
members of the board of directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the board of directors of
the Company (the “Board”), provided that any person becoming a director
subsequent to the Effective Date whose election or nomination for election by
the Company’s stockholders is approved by a vote of at least a majority of
directors then constituting the Incumbent Board shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent Board
(excluding, however, for this purpose any Board member whose initial assumption
as a member of the Board occurs as a result of either an actual or threatened
election contest or other actual or threatened solicitation of proxies or
consents by or on behalf of any person or persons other than the Incumbent
Board).

 

A Change in Control shall be deemed to occur: (A) with respect to a Change in
Control pursuant to Section 1(d)(i), on the date any person or group first
becomes the beneficial owner, directly or indirectly, of securities representing
more than 50% of the combined voting power of the Company’s then-outstanding
securities entitled generally to vote for the election of directors, (B) with
respect to a Change in Control pursuant to Section 1(d)(ii) or (iii), on the
date the applicable transaction closes, or (C) with respect to a Change in
Control pursuant to Section 1(d)(iv), on the date members of the Incumbent Board
first cease to constitute at least a majority of Board.

 

Section 2.                 Sections 280G and 4999 of the Code. In the event that
the Executive becomes entitled to any payment or benefit under this Agreement
(such benefits together with any other payments or benefits payable to the
Executive under any other agreement with the Executive, or plan or policy of the
Company, are referred to in the aggregate as the “Total Payments”), if all or
any part of the Total Payments will be subject to the tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended, and all regulations,
interpretations and administrative guidance issued thereunder (the “Code”), or
any similar tax that may hereafter be imposed (the “Excise Tax”), then:

 

(a)                Within 30 days following an event entitling the Executive to
a payment under this Agreement, the Company will notify the Executive in
writing: (i) whether the payments and benefits under this Agreement, when added
to any other payments and benefits making up the Total Payments, exceed an
amount equal to 299% of the Executive’s “base amount” as defined in Section
280G(b)(3) of the Code (the “299% Amount”); and (ii) the amount that is equal to
the 299% Amount.

 

3

 





(b)               The payments and benefits under this Agreement shall be
reduced such that the Total Payments do not exceed the 299% Amount, so that no
portion of the payments and benefits under this Agreement will be subject to the
Excise Tax. Any payment or benefit so reduced will be permanently forfeited and
will not be paid to the Executive.

 

(c)                The calculation of the 299% Amount and the determination of
how much the Executive’s payments and benefits must be reduced in order to avoid
application of the Excise Tax will be made by the Company public accounting firm
prior to the Executive’s termination of employment, which firm must be
reasonably acceptable to the Executive (the “Accounting Firm”). The Company will
cause the Accounting Firm to provide detailed supporting calculations of its
determinations to the Company and the Executive. Notice must be given to the
Accounting Firm within 15 business days after an event entitling the Executive
to a payment under this Agreement. All fees and expenses of the Accounting Firm
will be borne solely by the Company.

 

(d)               For purposes of making the reduction of amounts payable under
this Agreement, such amounts will be eliminated in compliance with the
requirements of Section 409A of the Code and in the following order: (1) any
cash compensation, (2) any health or welfare benefits, and (3) any equity
compensation. Reductions of such amounts will take place in the chronological
order with respect to which such amounts would be paid from the date of the
event entitling the Executive to a payment under this Agreement absent any
acceleration of payment.

 

Section 3.                 Administration. The Compensation Committee shall
administer this Agreement. Except as otherwise specifically provided herein, the
Committee shall have the sole responsibility for and the sole control of the
operation and administration of this Agreement, and shall have the sole power,
authority and discretion to take all action and to make all decisions and
interpretations which may be necessary or appropriate in order to administer and
operate this Agreement. All decisions and interpretations of the Committee are
final and binding on the Executive. In the administration of the Plan, the
Committee may, to the maximum extent permitted by law, engage agents and
delegate to them such duties as it sees fit. No director, officer, agent or
employee of the Company shall be liable to the Executive for any action taken or
omitted in connection with the interpretation and administration of this
Agreement.

 

Section 4.                 Miscellaneous.

 

(a)                Entire Agreement. This Agreement constitutes the whole
agreement between the parties relating to the subject matter hereof and
supersedes any prior agreements or understandings related to such subject
matter. This Agreement may not be amended without the prior written consent of
the Company and the Executive.

 

(b)               Section 409A. It is intended that this Agreement (including
all amendments thereto) and the compensation provided hereunder complies with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended. This Agreement shall be administered and interpreted to the extent
possible in a manner consistent with that intent.

 

4

 





(c)                No Right to Continued Employment or Service. This Agreement
shall not give the Executive the right to remain in the employment or service of
the Company. The Company reserves the right to terminate the employment or
service of the Executive at any time, for any reason (or no reason).

 

(d)               Withholding. The Company shall have the right to withhold from
any amount payable under this Agreement any Federal, state and local taxes in
order for the Company to satisfy any withholding tax obligation it may have
under any applicable law or regulation.

 

(e)                Construction. If any provision of this Agreement is held to
be illegal or void, such illegality or invalidity shall not affect the remaining
provisions of this Agreement, but shall be fully severable, and this Agreement
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein. For all purposes of this Agreement, where the
context admits, the singular shall include the plural, and the plural shall
include the singular. Headings of Sections and subsections herein are inserted
only for convenience of reference and are not to be considered in the
construction of this Agreement.

 

(f)                Nontransferability. No amount payable to the Executive under
this Agreement will, except as otherwise specifically provided by law, be
subject in any manner to anticipation, alienation, attachment, garnishment,
sale, transfer, assignment (either at law or in equity), levy, execution,
pledge, encumbrance, charge or any other legal or equitable process, and any
attempt to do so will be void; nor will any benefit be in any manner liable for
or subject to the debts, contracts, liabilities, engagements or torts of the
person entitled thereto. This Agreement is binding upon the Executive and his
personal representatives, but neither this Agreement nor any obligations or
benefits under this Agreement may be assigned by the Executive.

 

(g)               Confidentiality. Payment of the Change in Control Bonus is
contingent upon the Executive’s compliance, during the period prior to a Change
in Control, with all confidentiality requirements, provisions or agreements
related to any and all proposed Change in Control transactions, as determined by
the Committee in its sole discretion.

 

(h)               Governing Law, Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of New York without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the state of New York, county of Monroe. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

(i)                 Expiration. Other than Section 2 of this Agreement, this
Agreement shall expire on the earlier of the last day of the Change in Control
Period or the date that the Change in Control Bonus is paid.

 

(signature page immediately follows)

 

5

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

                VIRTUALSCOPICS, INC.     EXECUTIVE                 By:    /s/
Terence A. Walts     By:    /s/ Jeff Markin                

Terence A. Walts

Chairman of the Compensation Committee of the Board of Directors of
VirtualScopics, Inc.

   

Jeff Markin

President and CEO

                Date:    February 4, 2013     Date:    February 4, 2013        
       

 

 





 

 

